Art Unit: 2163

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Summary of claims
Claims 1-25 are pending.
	Claims 1-25 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-25, the claims 1-25recite a series for method and system for identifying nucleotide-guided nuclease off target sites.  Thus the claims are directed to a statutory category, because a series of method and system for identifying nucleotide-guided nuclease off target sites (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite comparing a series of query sequences, searching the genomic sequence for target binding location matching user-supplied search criteria, identifying potential biding, assign score to the identified biding locations, ranking target biding, selecting the enzymatically inactive nucleotide guided nuclease with the lower likelihood of predictive off target binding sites, assaying the identified genomic locations after treatment with the selected enzymatically inactive nucleotide guided nuclease to confirm specific DNA binding.  The claims fall in one of Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to identify nucleotide-guided nuclease off target sites.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc) are claimed to perform their basic functions method and system for identifying nucleotide-guided nuclease off target sites. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and system for identifying nucleotide-guided nuclease off target sites.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No.  10,354,746. Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,354,746 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application.
          
Instant application
Patent No. 10,354,746 of claim 1
A computer-implemented method for identifying binding locations of an enzymatically inactive nucleotide guided nuclease for testing and 


comparing a series of query sequences comprising a guide strand sequence and one or more guide strand sequence variants comprising one or more nucleotide insertions, deletions, and/or one or more nucleotide substitutions relative to the guide sequence to the genomic sequence; 

searching the genomic sequence for target binding locations matching user- supplied search criteria, wherein the criteria comprise number of mismatches, number and size of differences in length (bulges), allowed protospacer adjacent motif (PAM) suffixes, or combinations thereof, compared to the query sequence; 


identifying potential binding locations that may include mismatches and/or bulges; 

ranking the target binding locations based on their scores; 

selecting the enzymatically inactive nucleotide guided nuclease with the lower likelihood of 
assaying the identified genomic locations after treatment with the selected enzymatically inactive nucleotide guided nuclease to confirm specific DNA binding.


locations of a nucleotide-directed nuclease for testing and selecting the 

system, 
comparing a series of query sequences comprising a guide strand 
sequence and one or more guide strand sequence variants comprising one or more 
nucleotide insertions, one or more nucleotide deletions, and/or one or more 
nucleotide substitutions relative to the guide sequence to genomic sequence, 

exhaustively searching the genomic sequence for target cleavage sites matching 
user-supplied criteria, wherein the criteria comprise number of mismatches, 
number and/or size of differences in length (bulges), or a combination thereof, 
compared to the query sequence, locating all sites that may be cleaved 
including both mismatches and bulges, 


assigning a score to the returned target 

target cleavage location, wherein target cleavage locations comprising genomic 
sequences having higher sequence identity to the guide sequence receive a lower 
score relative to target cleavage locations comprising genomic sequences having 
lower sequence identity to the guide sequence, wherein increasing numbers of 
substitutions, deletions, and insertions at the target cleavage location 
increase the score, and wherein the score is increased more for deletion(s) in 
the genomic sequence relative to the guide sequence (RNA bulges) than for 
insertions in the genomic sequence relative to the guide sequence (DNA bulges), 
ranking the target cleavage locations based on their scores, 
selecting the nucleases with the lower likelihood of predictive off-target cleavage sites and 
assaying the identified genomic locations after nuclease treatment to ensure 




Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No.  10,354,746. Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,354,746 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application.
Instant Application claim 1
Co-pending Application 16/410/395 of claim 1
A computer-implemented method for identifying binding locations of an enzymatically inactive nucleotide guided nuclease for testing and selecting the nuclease with the fewest off-target binding locations comprising: 

comparing a series of query sequences comprising a guide strand sequence and one or more guide strand sequence variants comprising one or more nucleotide insertions, deletions, and/or one or more nucleotide substitutions relative to the guide sequence to the genomic sequence; 
searching the genomic sequence for target binding locations matching user- supplied search criteria, wherein the criteria comprise number of mismatches, number and size of differences in length (bulges), allowed protospacer adjacent motif (PAM) suffixes, or combinations thereof, compared to the query sequence; 

identifying potential binding locations that may include mismatches and/or bulges; 
assigning a score to the identified binding locations, wherein the target binding locations comprising the genomic sequences having higher sequence identity to the guide sequence are assigned a lower score relative to the target cleavage locations comprising genomic 
ranking the target binding locations based on their scores; 

selecting the enzymatically inactive nucleotide guided nuclease with the lower likelihood of predictive off-target binding sites, wherein the enzymatically inactive nucleotide guided nuclease with the lower likelihood of predictive off-target binding sites is the nuclease with the lowest score; and 

possible cleavage locations of a nucleotide-directed nuclease for testing and selecting the nuclease with the fewest off-target cleavage locations comprising: 

in a computer system, comparing a series of query sequences comprising a guide strand sequence and one or more guide strand sequence variants comprising one or more nucleotide insertions, one or more nucleotide deletions, and/or one or more nucleotide substitutions relative to the guide sequence to genomic sequence. 
exhaustively searching the genomic sequence for target cleavage sites matching user- supplied criteria, wherein the criteria comprise number of mismatches, number and/or size of differences in length (bulges), the presence of a protospacer adjacent motif (PAM) suffix, or a combination thereof, compared to the query sequence, 

locating all sites that may be cleaved including both mismatches and bulges, 
assigning a score to the returned target cleavage locations indicative of the predictive likelihood of cleavage at the target cleavage location, wherein target cleavage locations comprising genomic sequences having higher sequence identity to the guide sequence receive a lower score relative to target cleavage locations comprising genomic sequences having lower sequence identity to the guide sequence, wherein increasing numbers of substitutions, deletions, and insertions at the target cleavage location increase the score, and wherein the score is increased more for deletion(s) in the senomic sequence relative to the guide sequence (RNA bulges) than for insertions in the genomic sequence relative to the guide sequence (DNA bulges), 



ranking the target cleavage locations based on their scores, 

selecting the nucleases with the lower likelihood of predictive off-target cleavage sites, and  GTRC 64784 064489.018CON SGR/21090899.1U.S. Patent Application No. 16/410,395Preliminary Amendment 





amplifying and assaying the genomic sequence at the target cleavage site after nuclease treatment to ensure specific genome editing.



Reasons for Allowance
Claims 1-25 would be allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
With respect to claims 1-7, Yanfang et al. (“High Frequency off-target mutagenensis induced by CRISPR-Cas nucleases in human cells”, Nature Biotechnology, volume 31, number 9, September, 2013.) discloses a computer-implemented method for identifying cleavage locations of a nucleotide-directed nuclease comprising: in a computer system, comparing a series of query sequences comprising a guide strand sequence and one or more guide strand sequence variants comprising one or more nucleotide insertions (i.e., “comprehensive profiling of large series of RGNs with testing of all possible nucleotide substitutions (beyond the Watson-Crick transversions used in our EGFG reporter experiments) may help provide additional insights into the range of potential off-target sites” (page 825, left column, last column), further, the specification defines that series of query sequences can include all possible guide strand sequence variants and all possible nucleotide substitution to the guide (RGNs) as reference cited), one or more nucleotide deletions, and/or one or more nucleotide substitutions relative to the guide sequence to genomic sequence (i.e., “To test the effects of more than one mismatch at the sgRNA/DNA interface, we created a series of variant sgRNAs bearing double Watson-crick transversion mismatches in adjacent (Fig. 1c) and separated (fig.1d)” (page 823, left column, last paragraph) and i.e., “comprehensive profiling of large series of RGNs with testing of all possible nucleotide substitutions (beyond the Watson-Crick transversions used in our EGFG reporter experiments) may help provide additional insights into the range of potential off-target sites” (page 825, left column, last column)(i.e., “we use a human cell-based reporter assay to characterize off-target cleavage of CRISPR-associated (Cas)9-based RGNs” (822, left column, first paragraph)). 
But Yanfang et al. do not disclose searching the genomic sequence for target binding locations matching user- supplied search criteria, wherein the criteria comprise number of mismatches, number and size of differences in length (bulges), allowed protospacer adjacent motif (PAM) suffixes, or combinations thereof, compared to the query sequence; identifying potential binding locations that may include mismatches and/or bulges; assigning a score to the identified binding locations, wherein the target binding locations comprising the genomic sequences having higher sequence identity to the guide sequence are assigned a lower score relative to the target cleavage locations comprising genomic sequences having lower sequence identity to the guide sequence, wherein increasing numbers of substitutions, deletions, and insertions at the target binding location increase the score, wherein the score is increased more for deletion(s) in the genomic sequence relative to the guide sequence (RNA bulges) than for insertions in the genomic sequence relative to the guide sequence (DNA bulges), and wherein a target binding locations located closer to a PAM motif is given a lower score 
With respect to claims 1-7, Yanfang et al. (“High Frequency off-target mutagenensis induced by CRISPR-Cas nucleases in human cells”, Nature Biotechnology, volume 31, number 9, September, 2013.) discloses a computer-implemented method for identifying cleavage locations of a nucleotide-directed nuclease comprising: in a computer system, comparing a series of query sequences comprising a guide strand sequence and one or more guide strand sequence variants comprising one or more nucleotide insertions (i.e., “comprehensive profiling of large series of RGNs with testing of all possible nucleotide substitutions (beyond the Watson-Crick transversions used in our EGFG reporter experiments) may help provide additional insights into the range of potential off-target sites” (page 825, left column, last column), further, the specification defines that series of query sequences can include all possible guide strand sequence variants and all possible nucleotide substitution to the guide (RGNs) as reference cited), one or more nucleotide deletions, and/or one or more nucleotide substitutions relative to the guide sequence to genomic sequence (i.e., “To test the effects of more than one mismatch at the sgRNA/DNA interface, we created a series of variant sgRNAs bearing double Watson-crick transversion mismatches in adjacent (Fig. 1c) and separated (fig.1d)” (page 823, left column, last paragraph) and i.e., “comprehensive profiling of large series of RGNs with testing of all possible nucleotide substitutions (beyond the Watson-Crick transversions used in our EGFG reporter experiments) may help provide additional insights into the range of potential off-target sites” (page 825, left column, last column)(i.e., “we use a human cell-based reporter assay to characterize off-target cleavage of CRISPR-associated (Cas)9-based RGNs” (822, left column, first paragraph)). 
But Yanfang et al. do not disclose searching the genomic sequence for target cleavage locations matching user- supplied search criteria, wherein the criteria comprise number of mismatches, number, size of differences in length (bulges), protospacer adjacent motif (PAM) suffix, or a combination thereof, compared to the query sequence; identifying potential cleavage locations that may include mismatches and/or bulges, assigning a score to the identified cleavage locations, wherein the target cleavage locations comprising the genomic sequences having higher sequence identity to the guide sequence are assigned a lower score relative to the target cleavage locations comprising genomic sequences having lower sequence identity to the guide sequence, wherein increasing numbers of substitutions, deletions, and insertions at the target cleavage location increase the score, wherein the score is increased more for deletion(s) in the genomic sequence relative to the guide sequence (RNA bulges) than for insertions in the genomic sequence relative to the guide sequence (DNA bulges), and wherein a target cleavage locations located closer to a PAM motif is given a lower score than that of a target cleavage site locations located further from a PAM motif, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Hung T Vy/
Primary Examiner, Art Unit 2163
April 8, 2021